Bon. James E. Barlow                         Opinion NO. ~1-68
Criminal District  Attorney
Bexar County                                ore: Conetltutlonallt
San Antonio, Texas                               of Article    2351 Y/2c
                                                 Taxes Revletd Civil
Dear   sir:                                      3tatutcs
     You have requested an opinion on the conrtitutlonallty’      of
the provision    in Article  2351 1/2c, lkxaa Revised Civil Statutes,
which states   that If, upm a change of boundaries of Justice
Precincts,   only one previously     elected or SQQOinttd Justice o?
Peace or Constable rtaldta     rlthln a precinct  as so chirngtd,
he shall contlnoe In office      a8 Justice or Constable OS that
prtOlnct for the remainder of the ter@ to which he was elected
or appointed.     The full  text c# thi ptPtlWnt   portion of Article
23% 1/2c, enacted ‘in 1965, reads aa follows :
        ” (c) When boiandariee of Justice of the Pcaci Pi-c-
        clnctrr art changed, so that txlatlngpreclnpta art
        altered;  new precincts     art formed, or Somer~pre-
        ClnCt8 art abOll8htfJ, IT OmOnt         pr~viouslp   elected
        or appolnttd    Justlct'of    the Ptact oc Conrtablt    rt-
        sides within a precinct       as so changed, he shall con-
        tlnut’ln  office    aa Justice   or Constable of that prt-
        cinct for the rtmalndtr oi the CeiYnto which he wall
        elected or appointed.        If more than one Justice or
        Constable reeldta therein the off&e #hall becomt
        vacant and the vacancy rhall be filled        ls.5.n other




        You have further   inquired:
        " Doer a’move in the     precinct   liner     conatltute     a
        change in’the jyeclnct    caurln@ the       office    involve8
        to be vaaated?
     If a change lh bdufidary lines cf itseW creates ‘s..vtcancy,
In the office ,,bgaboltehing  tha, ‘.trfatlng~~.precSnct$’ t;hda :.Artiolc
235$s~lec oollldts  with Section 28, of Arti$clt~~V 6t the Tcxar
COnSbltutlOn, which QFoVidtS ,111fOllO~13:
                              - 312 -
Hon. James E. Barlow,          page 2 (M- 68        )


      “Vacanclta In the offlct      of Judgtb of tht Suplitm?
      Court, the Court bf Criminal Appeals, the Court
      of ~Clvll Appeals and Dletrlct      Courta shall be r111td
      by the Qov&nor”uhtll       the next succeeding gentSa
      election;    and vacancies   in tht,office  of County Judge
      and .luaticta at the mace shall be filled         by the Com-
      misbiontre    Court until ,tht next gtmral     election  for
      8uch oiilcts."                                                                   “.
      ‘Artlale     ‘V, Stt.itiqn    18 alro provides,       In part.,   aa followr :
      “Ba&h organlmb c’ounty~ in tee ‘State now or hereaf ttr
      rxlatlng,  bhall be divided from time to time, for the
      oohvbnltna~ bf ttie 3Mbplt    Into prtcinc,tr, not ltaa
     ‘than iom’and @ore then e&t. The priaent county
      courfr #hall mtkt thi firat.dlvlrlon.        Subrequtiit
      dlvlribnr  rhall br made’,by the Commlanlonera Court,
     QlioVLded for bg ttiia,CaH~tttUtlOn.       In rrch’rti6h
     prtclnat: thire ‘Mall be electrd     at’ trah blennlal
      electi&;   one Jurfiot  bf the:Ptace and on@ Conntablc,
      eaoh of whoa rhrll hold hlr office for two y&&r! ,and
      until his oucatmor #hall have be&n elect&d and quallilcd~                              -
     provided that In ang’praclnct In which there aey .be i
     ,clfJ of tlOht ,thourmd or more lnhrbitmtr,         them~rhall                         ’
     be elected two Jwbloer of thti Peace.”
      Artlola      ‘2351, V.,O.S.,     red8      ln,pprt:
      ” ,&ch Cdmmlrrionerr court              #hall:
      l.,Lay off, thair,n((lprotlvi cowitler    fnto h?lnctr,,
      not leer than iour,.~raad not ,rOre man ei&h ?,, for the
      eleatlon. of Jurtioer of the Prrcq and Conitrblea,
      fix tnr timer and p.laorr ,‘bf .;,@oldingJurtiora Courts,
      lnU ,lhall rrtibllgh,p~roor     in muoh~preoinatr where
      eleotlonr’ alull ,b8 hrldl. . ..” ,‘, :     ,
      Article      2355 V.C.8:       provi6er:
      " me       Court rhall       have po*rr  to illi   vrcrnalta in the              *,
      ofilcea      of:   Coylt,     Judge;, ‘County Clerk, Sheriff, County                  :
      Attorney, Count9 La lmwo r ,Cbunty Srirveyor,     County ,’‘~
      Hide Ineptcto*,. Arbenror of’ We8 j Collector ‘of Taxeg.,,
      Jurtlcaa of the Peace Conrtabler,, uN:Cixmty’SuplrW¶-
     'tendent of Public Inrbuotion.       Such vacancier &hall
      be illlad   by a majoritr”votb ,of thi memberl, df rrld"
      Chart, prerent and vottiS,    and the, pt'rton‘cnpn   r&l1
      hold ofilat   until the nrxt ,Stneral election.                                  8;’
Hon. Jamta E. Berlow,    page 3    (M- 68)



     In State ex rel. Dowltn v. Rigaby, 43 S.W. 271 (Texaa Civil
AQptalaT897               I I th Court construed-Section       28 of
Article V o?*t~~~n~~l~u~lon~end        Article   2351; to mean. In
tiftct, that the txclualvt     power to crta,tt,-ilier    or abblleh
Justice Precincts     has been vested ln~ the Commlaelonera Cqurt
by' the Constitution.     The only llmitatlon    upon this power la
that there must be as many aa four and not more than tight
precincts.
     The fact altuetion    upon which your requtrt is baaed la a
~pro oatd tranaftr   of two voting prtclnctu   (Precincts   142 and
158 P from Justice   Precinct No. 2 In Rex&r County to,Juatict
Preclnkt No. L. You state iurther that none of the o??lcera
Involved live ,ln the voting precincts     to be trendierred,    an0
tech ‘would still  live in %he area where he waa elected      after
the   change.

      fn your brief you lxQr to eI  the view that t+e provlaloti of
AiWclt 2351 i/2 under aonaide~atlon         is invalid btaauat 6f the
holding of the Court of Civil Appeala In Brown v. Mteka, 96
S.W.2d 839 ( Texas, Civil ApQtale 1936, error diem. 1. In that
case, the Commissionem Court of Bexar County had entered an
order, shortly before the dtadllht       ?or filing    In the Qr$nary
elections    to be held in 1936, rearranging’ the Justice Precincts
of Etxar County’atld providing that the changes were to become
t??tctlvton January 1, 1937. The order provided, however,
that at the tltctiona      to be held in 1936 the o??lcere for the
Justice    Precincts   wire to be voted on by the re@ldentaI;fa~ht
precincts    aa they would exist after January 1, 1937.
election    contest bttwteh oandld.atte for nomlnat+on to the
o~?iiae~o? Cbnatable~ for one of the precincts,        the CouCt held
tha’t the ~atttmpttd nomlnatlo~~ by votta,,o? the new precinct
was Invalid because the precinat had no+ than come Into
txlattnct.      Aa to whtthcr tht~, winning candldatt    couJd c-lalm
nomlnetlon to the offlatf~r      the precinct    at It axleted   at the
time a? the primary ~tltctlon,      the court held that’ht could not
do so because he had not run for that offlae slid also btcauat
the office would no longer be in exlrtenca          when the new term
began.     The court atetkq’thrt    the result of the Commlaaiontra
Court’8 order wee that ‘when the new precincts          come into txlattnct,
all precinct     o??iaea will be vacant and the C~a&lOntr0          Court
will be charged with’thr duty of filling         the QMClnCt offlcts
by appointment. ‘!
     Thla statement br the Court of~Clvl1 Appt~la has led ant
to conclude that an ‘automatic vacan0y” oacurb at any time ‘., ~’
bound&files o? Justice Precincts  hrt altered, whether the
Commissioners Court intended to abolish the Qreclnct’and   to
create a new preclnot.   Ut do not believe  that the cotta SUppOrt
                          - 314 -
.   .


    Hon. James E. Barlow,     page 4       (M-68   1


    this bonclualon,  and wt era convinced that a vacancy la not
    automatic under there i?Iraumatanct8, partlcularlg    where thera
    la ho txprtaelon  on the part of the COmmlaaioner~ Court's order
    Of an Intent on the part of thtX?omBl8alontr8     Court to aboliah
    an axlatlng precinct  and to create a new one.
         It la Interesting    to n&t tht    ln the           cane, eupra,
    the Commi88lontra Court exprtarly abollsht               not No.5 In
    one order, and at the a&me t&e tatabllahed         by another order         ,
    a new precinct    5, conkpored of the territory    embraced In the
    aboliished precinct 5 and a part of’tbt      prevlou8ly   belonging
    to precinct No.1.      At the ramt'tlme the Cemmlralontrs Court
    appointed Mglrby to fill     the vbcrncy In the otflct     of the
    juatloe of the peace of prtclnct      No.5, which offlct    we8 vacant
    at the time such preainct war abbllrhed.        The elected Juatlct
    of the Peaat.ot     precinct No.1 ~88 attempting to oubt the appointed
    Justice     o? the Peace, of prealnet  5, which r??ort failed,   but
    nowhere In the'oplnlon      18 it even ru@emted that the mere
    territorial     ah8nse of Preclnat No.1 h8d the lffeot of ebollrhiag
    Precinct No.1.

         lht  office   of Jurtlce’o?   the Peace la a conrtltutlonal
    o?f%oe, and the otflct~would       pre8umptlvtly    remain In txlettnot
    unlerr the order of.tht       Commirrlon8rr   Court lbolirher   txi8ting
    prealnctaand     are&em new preolnotr.       To the oxtmt t t
                                      V-790 19491, V-1032 (1950   9    WW-536
                                  art in con i lict rltn~tiha.8opinion,
    thep are to th8t extent overruled.
        Bven thoyh      under the frctr' rubmltted     by'pW'Peque#t      no
    automatlc~   vrornaP   in the ottiae would ooeur theme Qortfonr
    of &Male a351 l/k, which ottem@ to oontroi tha rwaerrion
    bf’oftlctr    whtrt ntu pmcinotr am ar88ted,         uxirtin(l precinct8
    are rbollrhetl or wheW8 vac8nc 1 8          lxprr881 .areatBdby the
    Commlrrionerr Court8 are unebn8 t i%uW(wl.           kia balmee of
    ActLo      2351 l/20 ir aulrplurage boorue      MM lvdr       ret forth
    would occur rt&wdltsa of the shtute.
                                                       ,’




                                  .    .
1   .




    Hon. James E. Barlow,    page 5 (M- 68)


                                 SUMMARY
           Under the facta submitted; a proposed transfer
           of voting precincts    142 and 158 from Justice
           Precinct No.2 to Juetlct    Precinct No.1 of Btxar
           County, which doen not affect      the residence of
           tny of the prtatnt office    holdtra, will not create
           a vacancy In any of the office8 of the two prt-
          ‘clnet8, hue the provltlons     of Article 2351 1/2c,
           Vernon*6 Cioll Statutes,    for continuation    In the
           office  of fht incumbents after a change in
           boundarie~a of Justice Pcecincta       is unconrtitutlonal
           a8 an aMmnpt on tht’pafit of tht’&Sfelature,        to
           tOnbrO1 thtt which has been vetted txcluaivcly         with
           the Comm%aslontra Courter. :.lb the extent of their
           confl%et with this o inion, Attorney0 Omtrtl~!b
           0pZniona         19497 , V-1032(1950),     W-536 (19581
          ,anb C-112          are ovtrrultcl.




    Prepared by Houghton Brownltt,      Jr.
    Amiltant  Attorney Qtntrcrl



    APPROVBD:
    OPINION COMMITTEE

    Hawthorne Phillips, Chairman
    W.V. bepptrt, Co-Ch&rman
    W.O. dhultr
    Ktrns Taylor
    #e&l Willisms
    John Reeves

    8TAPP MCAL ASSI&TAWT
    A.S. Carubbi,   Jr.